IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LAMARR ROWELL,                                         No. 69676
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,                                            FILED
                                           Respondent.
                                                                                    MAR 25 2016
                                                                                 TRACIE K LII4DEMAN
                                                                              CLERK CF SUPREME COURT
                                        ORDER DISMISSING APPEAL              BY   _SLY(Ir-C-1-nate_.
                                                                                    DEPUTY CLERK


                               This is a pro se appeal from a district court order transferring
                   petition. Eleventh Judicial District Court, Pershing County; Jim C.
                   Shirley, Judge.
                               Because no statute or court rule permits an appeal from the
                   aforementioned order, we lack jurisdiction. Castillo u. State, 106 Nev. 349,
                   352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                               ORDER this appeal DISMISSED.




                            °Aut.
                   Cherry

                   cc: Hon. Richard Scotti, District Judge
                        Hon. Jim C. Shirley, District Judge
                        Lamarr Rowell
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        Pershing County Clerk


SUPREME COURT
     OF
   NEVADA

(0) I 947A Ce#10
                                                                                        1(,-ORSI 7